 ELECTRICAL WORKERS, LOCAL NO. 396International Brotherhood of Electrical Workers,Local No. 396 (Central Telephone Company) andShelly McLane Brown and Toni R. Pepe. Cases31 -CB-2056 and 31-CB-2056-2May 6, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn August 19, 1976, Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge,and to adopt his recommended Order, as modifiedherein.Respondent is party to a collective-bargainingagreement with the Company. This collective-bar-gaining agreement contains no provision for unionsecurity, agency shop, or other forms of compulsorymembership.' In April 1975, Respondent BusinessManager and Financial Secretary Robert Kinneymailed a copy of the recently negotiated contracttogether with a membership application to all unitemployees including those who were not members ofthe Union. On September 30, Kinney mailed afollowup letter to those employees who had notauthorized a deduction and to delinquent members.The following letter, addressed to one of theCharging Parties, is illustrative of Kinney's mailing:Dear Ms. Pepe:We have made numerous efforts to contact youpertaining to your Union dues. You have receivedapplications, on April 25, 1975, from the localUnion which you have elected to ignore. You nowowe the Local Union for the month(s) of Aprilthrough September. Dues are assessed monthly atone hour of your pay rate, plus $2.00 if paid ontime. Please remit this amount to the Union soyou will be current and all your benefits may takeeffect.I The contract appears to be in compliance with Nevada's "Right toWork" statute (Nevada Revised Statutes, Sec. 613. 230, erseq.).229 NLRB No. 74Sincerely,Robert A. "Red" KinneyBusiness ManagerFinancial Sec.RAF/geh9/75Upon receipt of this letter, employees Pepe, Brown,and Wheeler, who were not members of the Union,each separately called Kinney and told him they hadno intention of paying union dues. According to thecredited and uncontradicted testimony, Kinney toldeach employee that although the Union was requiredto bargain for all employees, without regard to unionmembership, and that under state law employeescould not be required to be members of the union asa condition of employment, there was no law thatsaid they did not have to pay union dues. Kinneyalso told these employees that if they did not payunion dues he would refer the claims to a collectionagency and institute court action if necessary.Union member Mary Reynolds received theidentical followup letter from Kinney. Reynoldscredibly testified that she called Kinney in January1976 and told him that she wanted to withdraw fromthe Union and that she had notified the payrolldepartment to discontinue her deduction. Reynoldsalso told Kinney that she would not voluntarily payany more dues. Kinney responded, "Well, you can'tbe an employee of the telephone company withoutbeing a member."The Union took no action to enforce payment ofdues from any unit employees.The Administrative Law Judge found that Respon-dent, acting through its business manager, violatedSection 8(b)(l)(A) of the Act by notifying nonunionbargaining unit employees that they would berequired to pay union dues as bargaining dues, andby threatening to collect such dues by referringclaims therefor to a collection agency or by institut-ing court proceedings. The Administrative LawJudge also found that Respondent, by its actions,sought to impose agency-shop conditions as arequirement for employment contrary to the "Rightto Work" laws of the State. The Administrative LawJudge further found that Respondent violatedSection 8(b)(l)(A) by attempting to impose union-security conditions on Reynolds' right to continueemployment in violation of state law and theprovisions of Section 8(a)(3).We agree with the Administrative Law Judge thatRespondent by its actions violated Section8(b)(l)(A). However, our finding is predicated not469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon any possible violation of the laws of the State ofNevada but rather upon the conclusion that Respon-dent's actions restrained or coerced employees in theexercise of the rights guaranteed in Section 7 of theAct. The fact that the incidents occurred in a "Rightto Work" State is irrelevant to our determination.Kinney's statement to Reynolds that she could notresign and would not be permitted to resign from theUnion if she wished to remain in the Company'semploy was an obvious threat of job loss. Such threatplainly interferes with Reynolds' right to refrain fromany and all union activities and may be legitimizedonly by an agreement requiring membership in theUnion. There were no union-security provisions inthe collective-bargaining agreement between Re-spondent and the Company, and it is axiomatic that,in the absence of a valid union-security clause,threats to employees that they will lose their jobs orotherwise be discriminated against in employmentbecause of nonpayment of dues violate Section8(b)(1)(A). The violation exists even though theRespondent could not require the Company todischarge Reynolds. The Board has held that thethreat is coercive "because it was a threat of loss ofemployment reasonably calculated to have an effecton the listener without regard to the question of theUnion's ability to carry out the threat."2Similarly, we view Kinney's efforts to collect duesfrom nonmembers Pepe, Brown, and Wheeler ascoercive and in violation of Section 8(b)(1)(A). Wedo not agree with the Administrative Law Judge thatRespondent was threatening to impose an agencyshop on the nonmembers, since there is no evidencethat Kinney stated that the payment of dues was acondition of continued employment. Nevertheless,Kinney's statements to the nonmember employeesthat they would be required to pay dues for theprivilege of being represented by the Union and thatthe Union would turn over claims against theemployees to a collection agency or institute courtproceedings for collection of dues violate Section8(b)(1)(A) since Respondent had no legal basis torequire nonmembers to pay dues. Section 7 of theAct protects the right of employees to refrain fromany or all union activities except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a conditionfor employment as authorized in Section 8(a)(3). Thecollective-bargaining agreement between Respon-dent and the Company contains neither a union-security nor an agency-shop provision, and thereforeKinney's threats to institute action to collect dues2 United Furniture Workers of America, Local 309, et al. (Smith CabinetManufacturing Comparny Inc.), 81 NLRB 886, 887, fn. 3 (1949).1 International Association of Machinists [etc.] (The H. O. Canfield RubberCompanv of Virginia, Inc.), 223 NLRB 832 (1976). Member Murphy, whocannot be viewed as an attempt to enforce a validcontractual provision and can only be viewed ascoercing employees in the exercise of their Section 7rights.In view of the above, we reject Respondent'scontention that it is entitled to bring a court suit todetermine whether it may charge nonmember em-ployees a bargaining fee. We have recently held thata collective-bargaining representative is obligated torepresent all employees in the unit equally without acharge upon nonmembers.3In sum, for the reasons heretofore enunciated, wefind that Respondent violated Section 8(b)(l)(A) bythreatening to take action against employees Pepe,Brown, and Wheeler to enforce payment of uniondues, and by stating to employee Reynolds that shewould not be permitted to resign from the Union ifshe desired to remain in the Company's employ.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,International Brotherhood of Electrical Workers,Local No. 396, its officers, agents, and representa-tives, shall:1. Cease and desist from:(a) Threatening to take action against nonunionbargaining unit employees to enforce payment ofunion dues and stating to employees that they cannotresign and will not be permitted to resign from theUnion if they desire to remain in the Company'semploy.(b) In any like or related manner restraining orcoercing employees in the exercise of rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which, itis found, will effectuate the policies of the Act:(a) Notify Shelly McLane Brown, Toni R. Pepe,and Sandra W. Wheeler, in writing, that it will notthreaten to take action against them, or against anyother nonunion bargaining unit employees, to en-force payment of union dues.(b) Notify Mary A. Reynolds, in writing, that it willnot state to her or any other bargaining unitemployees that they cannot resign and will not bepermitted to resign from the Union if they desire toremain in the Company's employ or that bargainingunit employees are required to become or remainunion members as a condition of employment withthe Company, and that it will not threaten to takeaction to enforce payment of union dues bystated therein that in some instances she would permit imposition of a fee,finds the attempt herein to require the payment of union dues wasunjustified and illegal.470 ELECTRICAL WORKERS, LOCAL NO. 396nonunion bargaining unit employees of the Compa-ny.(c) Post at Respondent Union's business office andmeeting halls copies of the attached notice marked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 31,after being duly signed by Respondent Union's dulyauthorized representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Respondent Union to ensure thatsaid notices are not altered, defaced, or covered byany other material.(d) Furnish to said Regional Director signed copiesof said notice for posting by Central TelephoneCompany, at its option, in places where notices toemployees in the unit covered by the collective-bargaining agreement are customarily posted. Copiesof said notice, to be furnished by the RegionalDirector, after being signed by Respondent Union,as indicated, shall be forthwith returned to him forposting by Central Telephone Company, if it is sodisposed.(e) Notify said Regional Director, in writing, within20 days from the date of this Order, what stepsRespondent has taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to take action againstnonunion bargaining unit employees of CentralTelephone Company to enforce payment of uniondues.WE WILL NOT state to employees that theycannot resign and will not be permitted to resignfrom the Union if they desire to remain in theCompany's employ.WE WILL NOT in any like or related mannerrestrain or coerce employees of the Company inthe exercise of rights guaranteed in Section 7 ofthe Act.WE WILL notify Shelly McLane Brown, Toni R.Pepe, and Sandra W. Wheeler, in writing, that wewill not threaten to take action against them orany other nonunion bargaining unit employees ofthe Company to enforce payment of union dues.WE WILL notify Mary A. Reynolds, in writing,that we will not state to her or other bargainingunit employees that they cannot resign and willnot be permitted to resign from the Union if theydesire to remain in the Company's employ or thatemployees are required to become or remainmembers of the Union as a condition of employ-ment with the Company, and that we will notthreaten to take action to enforce payment ofunion dues by nonunion bargaining unit employ-ees of the Company.All employees of Central Telephone Company arefree to become or remain or to refrain frombecoming or remaining members of the Union.INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,LOCAL No. 396DECISIONSTATEMENT OF THE CASEIRVING ROGOSIN, Administrative Law Judge: The conso-lidated complaint issued February 4, 1976, alleges thatRespondent has engaged in unfair labor practices withinthe meaning of Sections 8(bX )(I)(A) and 2(6) and (7) of theNational Labor Relations Act, as amended. Specifically,the complaint, as amended at the hearing, alleges that (1)on about October 3, 1975, Respondent, acting through itsbusiness manager, notified nonunion bargaining unitemployees that they would be required to pay union duesas "bargaining" dues, and threatened to collect such duesby referring claims therefor to a collection agency or byinstituting court proceedings; and (2) on or about January30, 1976, Respondent, acting through the same agent,threatened a union member of the bargaining unit that shewould not be permitted to withdraw from Respondent ifshe wished to remain in the Company's employ, and thatRespondent would enforce the collection of dues from herby referring claims therefor to a collection agency or byinstituting court proceedings against her. 'Respondent's answer, duly filed on February 12, 1976,admits the procedural and jurisdictional allegations of thecomplaint but denies generally and specifically the remain-ing allegations.Hearing on the consolidated cases was held before theduly designated Administrative Law Judge on March 25,' Designations herein are as follows: General Counsel, unless otherwisestated or required by the context, his representatives at the heanng;International Brotherhood of Electrical Workers, Local No. 396, Respon-dent, Respondent Union or the Union: Central Telephone Company. theEmployer or the Company: the National Labor Relations Act, as amended(61 Stat. 136, 73 Stat. 519. 29 U.S.C. Sec. 151, et seq.), the Act; the NationalLabor Relations Board, the Board. The charge in Case 31-CB-2056 wasfiled on October 7, 1975, and served on October 9, 1975; the charge in Case31-CB-2056-2 was filed on October 9, 1975, and served on October 14,1975. Unless otherwise stated, all dates are in 1975.471 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1976, at Las Vegas, Nevada. General Counsel andRespondent were represented by counsel, were affordedfull opportunity to be heard, to examine and cross-examinewitnesses, to introduce evidence relevant and material tothe issues, to argue orally and to file briefs and proposedfindings of fact and conclusions of law. Respondent'scounsel argued orally on the record, but filed no brief;General Counsel waived oral argument but filed a brief onApril 19, 1976. No proposed findings of fact or conclusionsof law have been filed by any of the parties.Upon the entire record in the case and based upon theappearance and demeanor of the witnesses, and GeneralCounsel's brief, which has been duly considered, I herebymake the following:FINDINGS OF FACT1. THE BUSINESS OF EMPLOYERThe complaint alleges, Respondent's answer admits, andit is hereby found that Central Telephone Company, theCompany or Employer herein, a corporation duly orga-nized under the laws of the State of Delaware, with anoffice and principal place of business located in Las Vegas,Nevada, is, and at all times material herein has been, anemployer engaged in the operation of an interstatetelephone communication system.In the course of its business operations, the Employerpurchases and receives goods or services valued in excessof $50,000 annually, directly from suppliers located outsidethe State of Nevada, and derives gross revenues in excess of$ 100,000 annually.Upon the basis of the foregoing, and upon the entirerecord, including the admissions in Respondent's answer, itis hereby found that at all times material herein theCompany has been an employer engaged in commerce andin operations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, LocalNo. 396, Respondent Union herein, is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESRespondent has been a party to a collective-bargainingagreement with the Company, covering employees in anappropriate unit described below.2In conformity with the "right-to-work" statute of theState of Nevada,3the latest collective-bargaining agree-ment, presumably entered into shortly before April 1975,2 The description of the unit is as follows:Included: Traffic Department employees, clerical employees of itsaccounting, commercial, general office, plant and traffic departmentsemployed at its Las Vegas, Nevada facility. Excluded: All otheremployees, including plant department employees, professional em-ployees, guards and supervisors as defined in the Act.a Nevada Revised Statutes Sec. 613.230, et seq.4 Although, as reported in the transcript of the proceedings, Kinneytestified, "I sent it to all the ones paying dues, according to the seniority list,contains no provision for union security, agency shop, orother form of compulsory union membership.In April 1975, Business Manager and Financial SecretaryRobert A. Kinney mailed a copy of the new collective-bargaining agreement, with highlights of benefits which theUnion had achieved, together with a membership applica-tion, to all unit employees, including those who were notmembers of the Union.4Under date of September 30, Kinney sent a followupletter on a union letterhead to unit employees, includingnonmembers, as well as union members who had notauthorized a dues checkoff and were delinquent in theirdues.5Among nonmembers who received a copy of thisletter were Shelly McLane Brown and Toni R. Pepe, theCharging Parties in this proceeding, and Sandra W.Wheeler. As hereinafter related, Mary A. Reynolds, aunion member who received such a letter, subsequentlytried unsuccessfully to resign from the Union.6The letteraddressed to Pepe will serve as a specimen of this mailing:Sept. 30, 1975Toni R. Pepe2627 So. Lamb Blvd.Las Vegas, NevadaDear Ms. Pepe:We have made numerous efforts to contact youpertaining to your Union dues. You have receivedapplications on April 25, 1975 from the Local Unionwhich you have elected to ignore.You now owe the Local Union for the month(s) ofApril through Sept. Dues are assessed monthly at onehour of your pay rate, plus $2.00 if paid on time.Please remit this amount to the Union so you will becurrent and all your benefits may take effect.Sincerely,Robert A. "Red" KinneyBusiness Manager-Financial Secy.RAK/geh9/75Toni Pepe, who had been in the Company's employ fornearly 2 years, was working as a Clerk IV, in thecommercial department, at the time of the hearing. At notime during her employment had she been a member of theUnion. On October 3, following receipt of the Union'sletter of September 30, Pepe telephoned Kinney from workand, after identifying herself both by name and as anemployee of the Company, referred to the union letter andall the members," it is obvious that Kinney either misspoke himself or thathis answer was inaccurately transcribed. It is obvious that the primarypurpose of this mailing was to solicit nonmember employees to join theUnion.5 Although Kinney's testimony was not altogether clear on the subject, itis reasonable to assume that a copy of this letter was mailed only to thoseemployees mentioned above.6 Allegations concerning Respondent's conduct in this regard wereadded at the outset of the hearing on prior written notice.472 ELECTRICAL WORKERS, LOCAL NO. 396told Kinney that she was not a union member and had nointention of paying union dues. Kinney told her that whileunder Federal law the Union was obligated to bargain forall (unit) employees, without regard to union membership,and although under state law employees could not berequired to be members of the Union as a condition ofemployment, there was no law that said she did not have topay union dues. Pepe rejoined that to the best of herknowledge there was no law which required her to payunion dues. According to Pepe, Kinney then told her that ifshe did not pay her union dues he would refer the claim toa collection agency and institute court action, if necessary.Kinney again asked her to identify herself but she repliedthat she had already done so and told him that she had toget back to work.The same day, Shelly McLane Brown, who had been inthe Company's employ for nearly 3 years, and wasemployed as a final account representative at the time ofthe hearing, called the Union. Like Pepe, although she hadnever been a member of the Union, she too, had received acopy of the Union's September 30 letter. When Kinneyfinally returned her telephone call, Brown told him that shehad called in regard to the union letter, which demandedpayment of dues for the period from April throughSeptember. She told him that she had never been a memberof the Union and did not owe any dues. Kinney then said,in her words, that the dues in question were "bargainingdues" which everyone was required to pay. Brown askedKinney whether it were not true that the Company was anopen shop. Kinney conceded that it was, but stated thatunder Federal law everyone was obliged to pay "bargain-ing dues." Brown told Kinney he was "full of bologna,"and that she had no intention of paying any dues. Withthat, Kinney told her that if she failed to pay her dues thematter would be referred to a collection agency or thesmall claims court.Kinney also told Brown that if she agreed to join theUnion at that time he would take up with the executiveboard the matter of waiving any past dues. Brown toldKinney that if he wanted to take the matter to court, shewould see him there with the company lawyer.7Brownrepeated that she had no wish tojoin the Union and had nointention of doing so. Kinney remarked that she seemedquite upset, and asked her to contact him the followingMonday after she had cooled down. Brown told Kinneythat she had nothing more to say and that if he persisted inharassing her by phone or letter she would see him in court,and hung up. According to Brown, Kinney remarked thatshe was a "feisty little girl" and that they could usesomeone like her in the Union.Sandra W. Wheeler, who was first employed by theCompany from April 1969 to late July 1971, was rehired onOctober 1973. At the time of the hearing she was employedas a service representative in the commercial department.Early in October, following receipt of the union letter,Wheeler called Kinney, told him that she did not owe anyunion dues, and asked him for an explanation of the letter.Wheeler told Kinney that she had no intention of payingany union dues, and he told her that the claim had already? In the transcript the word after "company" is given as "later." Theword "later" in this context is obviously an error in transcnptionbeen turned over to a collection agency. Wheeler said,"Fine," and hung up.Mary A. Reynolds, an employee of the Company for ayear and a half, and a service representative in thecommercial department at the time of the hearing, hadbeen a member of the Union until January 1976. Aboutthat time, Reynolds called the Union, identified herself byname, and stated that she wished to talk to someone aboutwithdrawing from the Union. Kinney identified himself,and told her that she had signed a contract with the Union,and that there was no way she could withdraw. Reynoldssaid that she had not called to argue or to register anycomplaint but merely wanted to withdraw from the Union,and told Kinney that she had already notified the payrolldepartment to discontinue her dues deduction. Kinneyreplied, according to Reynolds, that he doubted that "anact of God could remove [her] from the membership rolls."Reynolds repeated that she had not called up to argue orcomplain but that she no longer wished to belong to theUnion. Kinney stated that the union dues were collectibleand that he would turn the matter over to a collectionagency and take her to court if necessary. Reynoldsrejoined, "Do whatever you have to do, but I will notvoluntarily pay any more dues." Kinney responded, "Well,you can't be an employee of the telephone companywithout being a member." Reynolds told him to dowhatever he wished but that she just did not want to belongto his organization, and because he had told her that shecould not withdraw, she wanted nothing to do with his"lousy outfit." Kinney again asked her who she was andshe gave him her name. She, in turn, asked him to identifyhimself, and he told her he was "Red" Kinney.Reynolds wrote the Union a letter of resignation onJanuary 21, 1976, the same day she called Kinney.Although the letter was not produced at the hearing,Reynolds testifying that she had mislaid her copy, Kinneydid not deny that the letter was received. Nor did he denyReynolds' testimony that she was current in her dues at thetime of her resignation.Admittedly, the Union has taken no further actionagainst Pepe, Brown, and Wheeler to enforce payment ofdues, nor has it since threatened to do so. Similarly, noaction has been taken against Reynolds to enforcepayment of dues since her resignation.The record leaves no doubt that, in his capacity as unionrepresentative, Kinney made a written demand, by letterdated September 30, on unit employees, including Pepe,Brown, and Wheeler, who had at no time been members ofthe Union, for payment of union dues for the months ofApril to September, inclusive. Inasmuch as the statutes ofthe State of Nevada expressly prohibit agreements requir-ing union membership as a condition of employment, thesenonunion employees could not have been required tobecome or remain union members in order to retain theirjobs. It is obvious that as soon as the Union secured itscollective-bargaining agreement in April 1975 it embarkedon a campaign to solicit the membership of nonunionemployees by the distribution of membership applications,copies of the contract, and other union literature. When473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis failed to produce the desired results, the Unionattempted to compel nonunion employees to pay uniondues or its equivalent as a condition of employment withthe Company, despite the fact that they had never joinedthe Union, and that the "right-to-work" statute precludedunion-security requirements.Although Kinney ackowledged that he probably spoke toPepe, Brown, and Wheeler, among other unit employees,both union and nonunion,8during the period in question,he could not recall details of these conversations. Hetestified, however, that in soliciting the membership ofnonunion employees, he followed a uniform policy ofinforming all who communicated with him that theLandrum-Griffin Act prohibited discrimination againstemployees, based on union membership; that the Unionwas required to file grievances for all unit employees; andthat state law prohibited unions from requiring member-ship as a condition of employment. He admitted, however,that he told employees to whom he spoke that he knew ofno law which prohibited a union from charging nonmem-bers a "bargaining fee," and mentioned that, in someinstances, employees had refused to join a union out ofreligious conviction, and implied that, in those circum-stances, they paid a "bargaining fee." He denied, however,that he ever threatened nonunion employees that he wouldturn over claims against them for union dues to a collectionagency or institute court proceedings for that purpose.To the extent that this was intended as a denial of thestatements attributed to him by each of the three nonunionemployees who testified, it is found insufficient to over-come the more positive, credible, and mutually corrobora-tive testimony of these employees. Their testimony that,even after they explained that they were not then, andnever had been union members, and that they had noobligation to pay dues, Kinney told them that he wouldtake steps to enforce payment, is consistent with hiscontention that nonunion employees were required to paytheir pro rata share of the cost of union representation.Kinney left no doubt, both in his statements to nonunionemployees as well as at the hearing, that he believed thatthe Union had a right to require nonunion employees topay the equivalent of union dues for the privilege of beingrepresented by the Union. In short, Kinney was attemptingto impose on nonunion employees what amounted to anagency shop, which, like the union shop, is prohibited bystate law.9Moreover, Kinney conceded that he told unionmembers who contacted him, following the September 30letter, that although the executive board had authorized thewaiver of delinquent dues, the Union would refer claims,presumably accruing in the future, to a collection agency orresort to other methods of enforcing payment. It isaltogether probable that, in his zeal to recruit nonunionemployees as members, Kinney did not differentiatebetween union and nonunion employees in warning themof the consequences of nonpayment of dues. This conclu-sion is warranted from the uncontradicted evidence that" According to Kinney, following the mailing of the letter of September30, over a period of a week or 10 days, he received an average of 25 to 30calls a day, beyond normal union business calls from unit employees.9 Independent Guard Association, Local No. I v. Wackenhut Services, Inc.,522 2d 1010 (Nev. Sup. Ct. 1974), 86 LRRM 2818.o1 Aeronautical Industrial District Lodge 751, affiliated with the Interna-Kinney sent letters to Pepe, Brown, and Wheeler, nonun-ion employees, demanding payment of union dues for theperiod from April to the end of September. If Kinney wereuncertain as to the membership status of any unitemployees, he could have readily verified the fact byreference to the union membership roster or other records.But, even if he had erroneously assumed that they wereunion members, this would have afforded no justificationfor demanding payment of union dues from them. Sincethey were not union members, and under state law couldnot be required to become or remain members in order toretain their jobs, it was unlawful for the Union to demandthat they pay union dues or to threaten them withcollection or court proceedings to compel them to do so.With regard to union members, who had voluntarilyelected to join the Union, there was nothing unlawful inrequiring them to pay their dues or in threatening themwith legal action for failure to pay delinquent dues, as longas they elected to remain members of the Union. Theproviso to Section 8(b)(1)(A) especially vouchsafes to alabor organization the right to prescribe its own rules withrespect to the acquisition or retention of membership. TheUnion's constitution and bylaws contain no procedure forresignation or withdrawal, except under conditions ofhonorable withdrawal, where the member accepts asupervisory position, leaves the industry, or is disabledfrom working for an extended period of time. When askedhow a union member could resign from the Union, Kinneytestified, he merely referred the member to the articledealing with honorable withdrawal. According to Rey-nolds' credited testimony, he told her in no uncertain termsthat there were no other circumstances under which shecould resign from the Union.In the absence of any stated procedure under theUnion's constitution and bylaws for voluntary resignationfrom membership, or any other rules respecting theacquisition or retention of membership, it has been heldthat a member may resign at will.10 The issue, however, isnot whether the Union had the right to prevent Reynoldsfrom resigning but whether it could with impunity threatenReynolds with loss of employment if she failed to remain amember of the Union.Accordingly, when Kinney stated to Reynolds that shecould not resign from the Union and still remain employedby the Company, he was, in effect, asserting that member-ship in the Union was required as a condition of hercontinued employment, contrary to the express prohibitionof the state statute, which proscribes any form of unionsecurity. It is immaterial that Reynolds may have beenaware that she could not legally be required to remain amember of the Union in order to retain her job. For, thetional Association of Machinists & Aerospace Workers, AFL-CIO (The BoeingCompany), 173 NLRB 450, 452 (1968); Local Union No. 621, United Rubber,Cork, Linoleum and Plastic Workers of America, AFL-CIO (AtlanticResearch Corporation d/b/a R & G Sloane Manufacturing Division of AtlanticResearch Corporation), 167 NLRB 610(1967).474 ELECTRICAL WORKERS, LOCAL NO. 396coercive effect of the threat to job security is not dependenton the Union's ability to carry out the threat.IIt is, therefore, found, on the basis of the foregoing andupon the entire record, that on or about October 3, 1975,Respondent through Union Representative Kinney, threat-ened to take action against Pepe, Brown, and Wheeler,nonunion bargaining unit employees, to enforce paymentof union dues, despite the fact that they had never beenunion members and that under the "right-to-work" laws ofthe State of Nevada, could not be required to become orremain members of the Union as a condition of employ-ment. It is further found that Respondent, through Kinney,stated to these employees that the Union could lawfullyrequire them to pay "bargaining dues" for the privilege ofreceiving union representation, in effect, seeking to imposeagency shop conditions as a requirement for employment,contrary to the "right-to-work" laws of the State.It is also found that, in January 1976, Respondent,through Kinney, stated to Reynolds that she could notresign and would not be permitted to resign from theUnion if she wished to remain in the Company's employ,thereby, in effect, attempting to impose illegal union-security conditions on her right to continued employment,in violation of the laws of the State of Nevada, and theprovisions of Section 8(a)(3) of the Act.It is therefore found that by the foregoing conduct,Respondent has restrained and coerced employees in theexercise of the rights guaranteed in Section 7, therebyengaging in unfair labor practices within the meaning ofSection 8(b)( I )(A) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Union set forth in sectionIII, above, occurring in connection with the Employer'soperations described in section 1, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent Union has engaged in theunfair labor practices set forth above, it will be recom-II International Brotherhood of Teamsters. Chauffeurs. Warehousemen andHelpers of America, Local No. 729 (Penntruck Company, Inc.), 167 NLRB 147mended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1. Central Telephone Company, a Delaware corpora-tion, with an office and principal place of business in LasVegas, Nevada, is, and at all times material herein hasbeen, an employer engaged in commerce and in anindustry affecting commerce within the meaning of Section2(2), (6), and (7) of the Act, and the jurisdictional standardsof the Act.2. International Brotherhood of Electrical WorkersLocal No. 396, is, and at all times material herein has been,a labor organization within the meaning of Section 2(5) ofthe Act.3. By threatening on or about October 3, 1975, to takeaction against employees Pepe, Brown, and Wheeler, toenforce payment of union dues despite the fact that theyhad never been union members, and under the "right-to-work" laws of the State of Nevada, could not have beenrequired to become or remain members of the Union as acondition of employment; by stating to these employeesthat the Union could lawfully require them to pay"bargaining dues" in order to secure union representation,thereby in effect seeking to impose agency shop conditionsas a requirement for employment, contrary to the "right-to-work" laws of the State; and, by stating to Reynolds inJanuary 1976 that she could not resign and would not bepermitted to resign from the Union if she wished to remainin the Company's employ, thereby in effect attempting toimpose union-security conditions on her right to continuedemployment, in violation of state law and the Act,Respondent has restrained and coerced, and is restrainingand coercing, employees in the exercise of rights guranteedin Section 7, thereby engaging in unfair labor practiceswithin the meaning of Section 8(bX IXA) of the Act.4. The unfair labor practices in which RespondentUnion has engaged are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.](1967); Local 511, St. Louis Offset Printing Union, AFL-CIO (Mendle Press,Inc.), 130 NLRB 324, fn. 1 (1961).475